            Case 1:19-cv-01645 Document 1 Filed 06/05/19 Page 1 of 12



              IN THE UNITED STATES COURT FOR THE DISTRICT OF COLUMBIA


RICHARD WAYNE DYE                             :
192 WILLIAMS PLACE                            :
COLUMBUS, MS 39702                            :
                                              :
       Plaintiff,                             :
                                              :
v.                                            :      Civil Action No.
                                              :
MIKE POMPEO, SECRETARY                        :
UNITED STATES                                 :
DEPARTMENT OF STATE                           :
2201 C STREET, NW                             :
WASHINGTON, DC 20520                          :
                                              :
MIRACLE SYSTEMS                               :
1621 NORTH KENT STREET                        :
SUITE 1000                                    :
ARLINGTON, VA 22209                           :
                                              :
       Serve: Sandesh Sharda, CEO             :
              1621 North Kent Street          :
              Suite 1000                      :
              Arlington, VA 22209             :
                                              :
       Defendants.                            :

                                          COMPLAINT

       COMES NOW, Plaintiff, Richard Dye, contractor with the United States Department of

State (DOS) and contracting with Miracle Systems, by and through his undersigned counsel and

hereby sues Mike Pompeo, Secretary, United States Department of State, in his official capacity,

and Miracle Systems, LLC for retaliation in violation of Title VII of the Civil Rights Act of 1964,

and in support thereof, hereby states as follows:




                                                                                                 1
             Case 1:19-cv-01645 Document 1 Filed 06/05/19 Page 2 of 12



                                            PARTIES

       1.      Plaintiff Richard Dye is a male adult resident of the State of Mississippi and at all

times relevant hereto was an employee of the U.S. Department of State and Miracle Systems as a

K-9 Mentor on the Antiterrorism Assistance (ATA) Program located in Kabul, Afghanistan.

       2.      Defendant, the U.S. Department of State (DOS), is a federal agency located in

Washington, D.C.

       3.      Defendant Miracle Systems is a Commonwealth of Virginia LLC with its principal

place of business located in the Commonwealth of Virginia and a contracting company working

for the DOS. Defendant Miracle Systems regularly transacts business in the District of Columbia.

                                JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C.A. §1331 for claims

arising under federal law, i.e, 42 U.S.C. §2000(e) et seq.

       5.      At all times relevant to this case, Defendant DOS has been an employer and has

engaged in an industry affecting commerce, has employed fifteen or more employees, and

otherwise has been an employer, within the meaning of 42 U.S.C. Sec. §2000(b)

       6.      Venue in this matter is proper based upon 28 U.S.C.A. §1391.

                                         FACTS OF THE CASE

       7.      Plaintiff is and at all times relevant hereto was a contractor with the U.S.

Department of State since 2005.

       8.      Plaintiff’s contracting company is Miracle Systems, LLC.

       9.      Miracle Systems is under contract with DOS through the end of 2021 to provide

services, including but not limited to the position of K-9 Mentor on the Antiterrorism Unit (ATA)

and other services in Kabul, Afghanistan.




                                                                                                  2
             Case 1:19-cv-01645 Document 1 Filed 06/05/19 Page 3 of 12



       10.     Plaintiff holds the position of K-9 Mentor on the Antiterrorism Assistance (ATA)

Program.

       11.     Jeffrey Mayberry was Miracle Systems Resident Program Manager and supervised

Plaintiff until January 2018.

       12.     Willy Straubhaar, is a Program Manager at Miracle Systems.

       13.     Sam Brooks, Miracle Systems Deputy Resident Program Manager, is Plaintiff’s

immediate supervisor.

       14.     Anne Brunn served as the United States Department of State Contracting Officer’s

Representative (COR) from January 2018 to April 2018.

       15.     Mike Otis, United States Department of State Special Agent-Diplomatic Security

Service, Unit Chief South Asia Office of Antiterrorism Assistance, directed Plaintiff’s work in

Afghanistan.

       16.     Mike Otis, DOS Special Agent-Diplomatic Security Service, and Miracle Systems

Resident Program Manager Jeffrey Mayberry are close friends and co-workers.

       17.     Prior to January 2018 and ongoing at all times relevant to this Complaint, Miracle

Systems’ Resident Program Manager Jeff Mayberry created a hostile working environment for

Plaintiff and others.

       18.     Conduct of Jeff Mayberry included derogatory remarks, simulated masturbation,

repeatedly telling a subordinate that he has a “loaded .38 cal pointed at his head with the hammer

back,” placing his foot at the groin area of a subordinate, and belittling instructors in front of the

classroom.

       19.     Mr. Mayberry’s hostile actions made Plaintiff feel like nothing and would belittle

and ridicule him at every opportunity.




                                                                                                    3
             Case 1:19-cv-01645 Document 1 Filed 06/05/19 Page 4 of 12



       20.     In addition, Mr. Mayberry physically intimidated Plaintiff by using body posture

and facial expressions as if he was testing the Plaintiff to establish dominance.

       21.     Furthermore, Mr Mayberry forced the Plaintiff and others to watch him verbally

abuse Mike Kuzmjak which caused Mr. Kuzmjak emotional anguish and physical discomfort.

       22.     Mr. Mayberry’s actions caused Plaintiff to second guess his work and forced co-

workers to take sides with Mr. Mulberry or suffer his wrath.

       23.     Through all of these actions, including the fact that Mayberry constantly spoke ill

of almost everyone from his superiors to his subordinates, Mr. Mayberry caused Plaintiff’s work

environment to become toxic and unbearable.

       24.     On or before December 13, 2017, Plaintiff went to his first-line supervisors, Sam

Brooks and Mike Kuzmjak, to lodge a complaint against Resident Program Manager Jeffrey

Mayberry.

       25.     As a result, Plaintiff was directed by Deputy Resident Program Manager Sam

Brooks and team leader, Mike Kuzmjak to file his complaint with the Human Resources

Department of his contracting company, Miracle Systems.

       26.     Plaintiff shared with Brooks and Kuzmjak that he was worried about reprisal.

       27.     Brooks and Kuzmjak told Plaintiff that he was safe and that Human Resources was

aware of Mr. Mayberry’s actions.

       28.     On December 15, 2017, Plaintiff filed a complaint with Miracle System’s Human

Resources Department against Mr. Mayberry for creating a hostile work environment through his

constant bullying and toxic actions.




                                                                                                4
             Case 1:19-cv-01645 Document 1 Filed 06/05/19 Page 5 of 12



       29.     As Program Manager at Miracle Systems, from December 2017 to late January

2018, Mr. Straubhaar performed the investigation into the complaint of a hostile work environment

involving Mr. Mayberry.

       30.     Through interviews with multiple staff members, Mr. Straubhaar found that Mr.

Mayberry was not properly managing employees or documenting issues.

       31.     As a result, on January 30, 2018, Mr. Mayberry was terminated.

       32.     Jeff Mayberry learned about Plaintiff’s complaint against him in February 2018 just

before Plaintiff was terminated.

       33.     Only weeks later, on February 13, 2018, in a letter sent by President and CEO

Sandesh Sharda, Plaintiff was terminated from his contract position as a Mentor on the

Antiterrorism Assistance (ATA) Program.

       34.     The termination letter includes language which provided, “This letter is to inform

you that effective Monday, February 12, 2018, your contracted position as a Mentor on our

Antiterrorism Assistance (ATA) Program in Afghanistan has concluded. As per direction from the

ATA Contracting Officer Representative (COR) (Brunn), you are not requested to re-deploy to

Afghanistan.” Upon receiving this letter, Plaintiff requested a written reason for terminating but

never received a response.

       35.     At the same time, Miracle Systems Program Manager Willy Straubhaar told

Plaintiff by phone that he was being terminated pursuant to direction of Department of State

Special Agent-Diplomatic Security Service, Unit Chief South Asia Office of Antiterrorism

Assistance Mike Otis and the Department of State Contracting Officer’s Representative (COR)

Anne Brunn.




                                                                                                5
             Case 1:19-cv-01645 Document 1 Filed 06/05/19 Page 6 of 12



       36.     Prior to his termination, Plaintiff received only positive evaluations for his work

performance and at no point while working under Mr. Mayberry did he ever receive counseling

regarding his performance.

       37.     Prior to Mr Mayberry’s employment with Miracle Systems, Plaintiff was referred

to at work as the canine subject matter expert.

       38.     When asked by Plaintiff for the basis for his termination, Defendant Miracle

Systems employee Mr. Straubhaar told Plaintiff that Miracle Systems was acting pursuant to the

Department of State and that DOS stated that it was going “in a new direction.”

       39.     After the internal investigation, the only Miracle Systems’ employees to be

terminated were Mr. Mayberry himself and those involved in the EEO complaint against Mr.

Mayberry, including Plaintiff.

       40.     At the time of his termination in February 2018, Plaintiff had an expectation of

continued deployment as he was asked by Miracle Systems to submit his passport for a new visa

(at his own cost) and that travel for the his next rotation was being completed for March through

May by Miracle Systems.

       41.     Everyone at Miracle Systems, including the Plaintiff and the leadership in Kabul,

had the expectation that they were being redeployed. Plaintiff’s next rotation was set for March

through May 2018.

       42.     Following Plaintiff’s termination, DOS COR Anne Brunn stated that she became

concerned that not offering Plaintiff redeployment would look like retaliation for his EEO

complaint against Mr. Mayberry.




                                                                                                6
             Case 1:19-cv-01645 Document 1 Filed 06/05/19 Page 7 of 12



       43.     On or about February 26, 2018, made contract with his EEO counselor regarding

his formal charge of discrimination (reprisal/retaliation) related to his termination from

employment, Agency No. DOS 137-18.

       44.     More than 180 days has passed since Plaintiff filed his EEO Charge and the charge

has not been resolved.

       45.     In April 2018, Defendants rehired Plaintiff and gave him a redeployment date of

July 2018.

       46.     In further discrimination and retaliation, Defendants held Plaintiff to a different

standard upon being considered for rehire. Although he was informed that all mentors were being

re-evaluated, only Plaintiff underwent a subsequent review before being rehired.

       47.     Plaintiff engaged in protected activity when he filed a complaint against his

supervisor Mr. Mayberry for creating a hostile work environment.

       48.     Despite being rehired for a portion of 2018, Plaintiff was again denied

redeployment in February, 2019 as a further act of reprisal and retaliation.

       49.     Plaintiff   filed   a   follow   up    charge    related   to   his   second   non-

redeployment/termination.

       50.     Plaintiff’s wrongful termination caused a great personal financial burden as he did

not work for more than five months.

       51.     As a result, he lost in excess of $150,000.00 in compensation and continues to lose

compensation each time he is not redeployed.

       52.     Due to the stress of his wrongful termination, Plaintiff lost 20 pounds and suffered

from constant stomach pain, sleepless nights and migraine-type headaches.




                                                                                                 7
                Case 1:19-cv-01645 Document 1 Filed 06/05/19 Page 8 of 12



          53.    The Plaintiff is unable to seek medical treatment because it could result in him

becoming non-deployable, causing greater monetary loss and more stress. However, he constantly

takes over-the-counter medication for headaches and sleep aids along with medication for the

constant stomach issues.

          54.    The Plaintiff is black-balled and once he is removed from the current contract, he

will no longer be able to work on any future DOS contract. He estimates his financial losses alone,

once removed from his current position, will be several million because DOS contract work,

without Defendants’ retaliatory action, should continue for many more years.

                                            COUNT I
                                          RETALIATION

          55.    Plaintiff adopts and incorporates by reference all of the allegations set forth in the

previous paragraphs as if the same were fully set forth herein.

          56.    Pursuant to Title VII, it is unlawful for an employer to retaliate against an employee

who has engaged in protected activity.

          57.    Up until the time he was terminated in January 2018, Defendant Miracle Systems

Resident Program Manager Jeff Mayberry created a hostile working environment for Plaintiff and

others.

          58.    Mayberry used physical and emotion tactics to create a toxic work environment

which negatively affected Plaintiff and others.

          59.    Plaintiff was advised by Defendant Miracle Systems employees to file a complaint

alleging harassment and hostile working environment created by his supervisor Jeff Mayberry.

          60.    On December 15, 2017, Plaintiff filed the complaint with Defendant Miracle

Systems’ Human Resources Department.




                                                                                                     8
             Case 1:19-cv-01645 Document 1 Filed 06/05/19 Page 9 of 12



       61.      Plaintiff engaged in protected activity under Title VII when he filed his EOE

complaint against Mr. Mayberry with Defendant Miracle Systems.

       62.      While Miracle Systems concluded there was no hostile work environment, filing

an EEO complaint is protected activity even if the underlying discrimination allegation is

unsuccessful.

       63.      Plaintiff told the Defendants’ advising Miracle System employees that he was

worried about reprisal only to be told that he was safe from retaliation and that Human Resources

was aware of Mr. Mayberry’s actions.

       64.      Nonetheless, in retaliation for filing the complaint against his supervisor, in

February 2018, Defendants Miracle Systems and DOS terminated Plaintiff’s next deployment.

       65.      Terminating Plaintiff’s next deployment in retaliation for filing the complaint

constitutes materially adverse action by Defendants Miracle Systems and DOS.

       66.      As evident in Plaintiff’s stated fear of retaliation for filing a complaint, Defendants’

action of terminating Plaintiff would deter a reasonable person from filing a complaint.

       67.      At no point while working under Mr. Mayberry did Plaintiff ever receive

counseling regarding his performance.

       68.      The false allegations regarding Plaintiff's work performance made by Jeff

Mayberry, which only came to light pursuant to the investigation into Plaintiff’s complaint against

him, rise to the level of pretext for retaliation on the part of the Defendants.

       69.      In addition, there is suspiciously close timing between December 15, 2018, when

Plaintiff filed his complaint against Jeff Mayberry and February 12, 2018, when he was terminated

by Defendant Miracle Systems per direction of the Defendant Department of State COR.




                                                                                                      9
              Case 1:19-cv-01645 Document 1 Filed 06/05/19 Page 10 of 12



        70.     That Defendants gave no specific or valid reason at time they terminated Plaintiff

also raises the basis for the action to the level of pretext.

        71.     Adding to the suspect timing of Plaintiff’s termination is the fact that       Jeff

Mayberry, a close friend and co-worker of Defendant Department of State employee Mike Otis,

found out about the complaint against him in February 2018 just before Plaintiff was terminated.

        72.     Furthermore, at the time of his termination in February 2018, Plaintiff had an

expectation of continued deployment as he was asked by Defendant Miracle Systems to submit his

passport for a new visa (at his own cost) and that travel for his next rotation was being completed

by Defendant Miracle Systems for March through May 2018. The Defendants active steps towards

Plaintiff’s next deployment after February 2018 show that Defendants’ decision to terminate

Plaintiff was a last-minute action made in retaliation for his EEO filing against Defendant Jeff

Mayberry.

        73.     That Plaintiff fully expected redeployment due to Defendant’s securing flights and

visas also highlight the falsity of Department of State COR Anne Brunn's statement that Plaintiff

was not terminated in February 2018 but completed his deployment and had no expectation of

retum. In fact, Defendant’s actions show that both Defendant and Plaintiff fully expected Plaintiff

to re-deploy from March until May 2018.

        74.     More pretext for Defendants’ retaliatory action is demonstrated by Department of

of State COR Anne Brunn’s statement that she was concerned that, due to the timing of Plaintiff’s

termination, it would appear that Plaintiff was terminated due to retaliation for filing an EEO

complaint with Miracle Systems over Mr. Mayberry’s hostile working environment.

        75.     Pursuant to the filing of his EEOC complaint, Plaintiff was rehired and offered

redeployment for July 2018. However, even at this juncture, Plaintiff was held to a different and




                                                                                                10
             Case 1:19-cv-01645 Document 1 Filed 06/05/19 Page 11 of 12



higher standard than other Miracle Systems employees. When it came to being rehired, Plaintiff

was informed that all mentors would be vetted when, in fact, only he was vetted. This constituted

blatant and continued discrimination by Defendants and subjected Plaintiff to further retaliation

after his wrongful termination.

       76.     Lastly, there was no legitimate reason for Plaintiff’s termination. This is clear from

the failure of all Defendants to take responsibility for the decision to terminate Plaintiff. While

Department of State COR Anne Brunn said it was not their decision, Miracle Systems Mr.

Straubhaar stated that it was indeed the Department of State COR's [Ms. Brunn's] decision. In

addition, Miracle Systems own CEO Mr. Sharda told investigators to ask his own employee Mr.

Straubhaar about the termination, despite Mr. Sharda’s exit letter to the Plaintiff which provided

that he was not going to be redeployed per direction of the Department of State.

       77.     Clearly, once the EEOC investigation into Defendants’ retaliatory action began in

February 2018, Defendants changed their tune regarding Plaintiff’s termination. While Miracle

Systems’ internal investigation revealed Jeff Mayberry’s very poor management, Defendants

nonetheless choose the retaliatory action of removing all parties involved in Plaintiff’s complaint,

including both Plaintiff and Jeff Mayberry.

       78.     The materially adverse actions taken by the Defendants Department of State and

Miracle Systems against Plaintiff for taking part in protected activity are retaliatory and unjust and

evidenced by the suspect timing of his termination, the lack of a stated, legitimate reason for his

termination, the failure of Defendants to take responsibility for Plaintiff’s termination, and that the

plaintiff was rehired soon after filing his EEOC claim.

       79.     All of these motivating factors form the basis for Defendants’ retaliatory action in

terminating Plaintiff in February 2018 for filing his complaint against Jeff Mayberry.




                                                                                                    11
             Case 1:19-cv-01645 Document 1 Filed 06/05/19 Page 12 of 12



       80.     Plaintiff has suffered and continues to suffer harm and damages as a result of

Defendant’s retaliation.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment favor of

Plaintiff and against Defendant for

       A.      On Count I (Retaliation), economic damages in the amount of $150,000.00 and

Compensatory Damages in the Amount of $300,000.00;

       B.      Award Plaintiff all of his fees and costs associated with this matter, including his

attorneys’ fee; and

       C.      Such other and further relief as this Court deems necessary based upon the facts

and circumstances of this case.



                                           JURY TRIAL

       Plaintiff requests that all matters in this case be tried by a jury.


Dated: June 5, 2019                            Respectfully Submitted,

                                               /s/Neil S. Hyman___________________
                                               Neil S. Hyman, Esquire
                                               Federal Bar ID: 465047
                                               Law Office of Neil S. Hyman, LLC
                                               4520 East West Highway, Suite 700
                                               Bethesda, Maryland 20814
                                               301-841-7105 (p)
                                               neil@neilhymanlaw.com
                                               Counsel for Plaintiff




                                                                                                12
